
	

113 S2573 IS: Fuel Cell and Hydrogen Infrastructure Act of 2014
U.S. Senate
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2573
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2014
			Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase, expand, and extend the credit for
			 hydrogen-related alternative fuel vehicle refueling property and to
			 increase the investment credit for more efficient fuel cells.
	
	
		
			1.
			Short title
			This Act may be cited as the Fuel Cell and Hydrogen Infrastructure Act of 2014.
		
			2.
			Expansion of credit for hydrogen-related alternative fuel vehicle refueling property
			
				(a)
				Increase in credit percentage
				Subsection (a) of section 30C of the Internal Revenue Code of 1986 is amended by inserting (50 percent in the case of property relating to hydrogen) after 30 percent.
			
				(b)
				No dollar limitation
				Subsection (b) of section 30C of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following flush
			 sentence:
				
					The preceding sentence shall not apply in the case of property related to hydrogen..
			
				(c)
				Credit allowable for refueling property for certain motor vehicles designed for carrying or towing
			 loads
				
					(1)
					In general
					Subsection (c) of section 30C of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (1), by redesignating paragraph (2) as paragraph (3), and by inserting
			 after paragraph (1) the following new paragraph:
					
						
							(2)
							with respect to property described in section 179A(d)(3)(A) for the storage or dispensing of fuel
			 at least 85 percent of the volume of which consists of hydrogen, the
			 reference to motor vehicles in section 179A(d)(3)(A) includes specified
			 off-highway vehicles, and
						.
				
					(2)
					Specified off-highway vehicles defined
					Subsection (e) of section 30C of such Code is amended by adding at the end the following new
			 paragraph:
					
						
							(7)
							Specified off-highway vehicles
							For purposes of subsection (c)(2)—
							
								(A)
								In general
								The term specified off-highway vehicles means all types of vehicles propelled by motor that are designed for carrying or towing loads from
			 one place to another, regardless of the type of load or material carried
			 or towed and whether or not the vehicle is registered or required to be
			 registered for highway use, including fork lift trucks used to carry loads
			 at railroad stations, industrial plants, and warehouses.
							
								(B)
								Exceptions
								Such term does not include—
								
									(i)
									farm tractors, trench diggers, power shovels, bulldozers, road graders or rollers, and similar
			 equipment which does not carry or tow a load, and
								
									(ii)
									any vehicle that operates exclusively on a rail or rails.
								.
				
				(d)
				Credit for hydrogen property extended through 2016
				Paragraph (1) of section 30C(g) of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2016.
			
				(e)
				Effective date
				
					(1)
					In general
					The amendments made by subsections (a) and (c) shall apply to property placed in service after the
			 date of the enactment of this Act in taxable years ending after such date.
				
					(2)
					Repeal of limitation
					The amendment made by subsection (b) shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				
					(3)
					Hydrogen refueling property
					The amendment made by subsection (d) shall apply to property placed in service after December 31,
			 2014.
				
			3.
			Increased investment credit for more efficient fuel cells
			
				(a)
				Increased percentage
				
					(1)
					In general
					Subparagraph (A) of section 48(a)(2) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (i), by redesignating clause (ii) as clause (iv), and by inserting after
			 clause (i) the following new clauses:
					
						
							(ii)
							40 percent in the case of qualified fuel cell property used in a combined heat and power system
			 having an energy efficiency percentage (as defined in section 48(c)(3)(C))
			 of at least 60 percent but less than
			 70 percent,
						
							(iii)
							50 percent in the case of qualified fuel cell property used in such a system having an energy
			 efficiency percentage (as so defined) of 70 percent or more, and
						.
				
					(2)
					Conforming amendments
					
						(A)
						Subclause (I) of section 48(a)(2)(A)(i) of such Code is
			 amended by inserting not described in clause (ii) or (iii) before the comma.
					
						(B)
						Clause (iv) of section 48(a)(2)(A) of such Code, as redesignated by paragraph (1), is amended by
			 striking to which clause (i) does not apply and inserting to which none of the preceding clauses apply.
					
				(b)
				Increased maximum credit
				Subparagraph (B) of section 48(c)(1) of such Code is amended to read as follows:
				
					
						(B)
						Limitation
						In the case of qualified fuel cell property placed in service during the taxable year, the credit
			 otherwise determined under subsection (a) for such year with respect to
			 such property shall not exceed an amount equal to—
						
							(i)
							in the case of property described in subsection (a)(2)(A)(i)(I), $1,500 for each 0.5 kilowatt of
			 capacity of such property,
						
							(ii)
							in the case of property described in subsection (a)(2)(A)(ii), $2,000 for each 0.5 kilowatt of
			 capacity of such property, and
						
							(iii)
							in the case of property described in subsection (a)(2)(A)(iii), $2,500 for each 0.5 kilowatt of
			 capacity of such property.
						.
			
				(c)
				Effective date
				The amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
